 310DECISIONSOF NATIONALLABOR RELATIONS BOARDpurpose or object of forcing or requiring the Employer (King's Bakery, Inc.) torecognize and bargain with the Respondents as the representative of said employees.Although the above finding ends this case as framed by the pleadings of the com-plaint and the amended complaint, as noted heretofore, the Trial Examiner alsofinds that there was no refusal by any employees of any employer to perform servicesfor King's and that the only refusals shown by the evidence adduced in this case wererefusals by employers, customers, or common carriers.Respondents' encouragementor inducement of such employers by, means of the existence of a picket line or othermethods do not, and cannot, prove a violation of Section 8 (b) (4) (C).Therefore, because of these failures of proof, the Trial Examiner will recommendthat this amended complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, the Trial Examiner makes the following:'CONCLUSIONS OF LAW1.Local No. 25, Bakery & Confectionery Workers International Union of America,AFL, and Bakery and Confectionery Workers International Union of America, AFL,are labor organizations within the meaning of Section 2 (5) of the Act.2.King's Bakery, Inc., is engaged in commerce within the meaning of Section2 (6) and (7) of the Act.3.The aforesaid labor organizations have not engaged in unfair labor practiceswithin the meaning of the Act.Columbian Bank Note CompanyandChicago Printing Press-men's Union No. 3, and Franklin Union No.4,Petitioner.CaseNo. 13-RC-4934. July 25, 1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Albert Kleen, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer is engaged in the production of bonds, stock certifi-cates, and checks.Its plant at Chicago, Illinois, is administrativelydivided into six departments : steel plate printing, offset printing,letterpress printing, bindery, composition, and final inspection.Eachdepartment is under the direction of a departmental foreman.The Petitioner seeks a unit of all the employees in the steel plateprinting department.The Employer objects to a single depart-mental unit contending that as its offset pressmen I and letterpress-men 2 are represented on a craft basis, such should be the representa-iRepresentedby the Amalgamated Lithographers of America2 Representedby the Petitionerherein.116 NLRB No. 41. COLUMBIAN BANK NOTE COMPANY311tion of the steel plate pressmen; that the unit sought is inappropriatebecause the unskilled employees in this department have their coun-terpart in all the other departments and remain unrepresented; andthat, the employees in the department possess no group characteristicsfor the establishment of a,departmental unit. It further contendsthat this segment of the printing industry differs substantially fromthe ordinary commercial printing establishment.Steel plate printing, as the name suggests, is a process by which theEmployer prints stock certificates and other securities from depthengraved steel plates.The steel' plate printing department is underthe direction of a departmental foreman who is responsible to theplant superintendent.There are about 40 employees in the depart=ment classified by the Employer as wetting machine operators, press-men, cutter, hydraulic pressman, pressgirls, and tableworkers (sort-ers and inspectors) .,There, is no interchange between the employeesin this department and those in other departments.The wetting machine operators in the department are engaged inpresses.Two girls are employed in this operation.About seven pressmen are employed in operating the department'sprinting presses which are built to order.They are the most skilledemployees in the department.All the pressmen were in-planttrained, except one who was formerly with the Bureau of Engravingand Printing of the Federal Government.The training period isabout 31/2 years.Usually a prospective pressman begins as a cutter,and if he demonstrates adaptability, he goes on to the hydraulic press.Then, when the Employer has need of a pressman, the hydraulic press-man is taught steel plate printing.The steel plate pressman's skillis comparable to that of letterpressmen.However, the steel platepressman is alone responsible for the operation of his machine, havingno press assistants and/or feeders as do other types of pressmen.Hemakes ready the press, secures his own paper supply and removes thepiled sheets from the press.None of the other employees in the de-partment has anything to do with the mechanical operation of thepress.Two pressgirls are stationed at each press : one introdLees the paperto the press by replacing it on a board which automatically feeds thepaper into the press, the other girl who is at the other end of thepress removes it from the conveyor and puts it in a pile with a slip-sheet.While the pressman is making ready the press and at any timethe press is idle, the pressgirls do inspection work at the table withthe employees classified as inspectors who receive the same pay as they.Sorters remove the slip sheets and send the printing to the hydraulicpressman who, by applying pLessure to a few sheets at a time, brings 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe engraving to a uniform level.He routesthe printed matter tothe cutter, who, after performing his operation, sends it to the depart-mental inspectors who examine it for deficiencies in printing, soil,etc.Asmallamount of on-the-job training is requiredfor inspectors.They start out examining the less expensive printing work and asthey gain experience are given more expensive products to inspect.After the departmental inspectors have finished their inspection of theprinted matter, they send it to the offset or letterpress departmentsfor other operations if necessary.Numbering and final inspection isperformed outside the steel plate printing department.The record thus discloses that the steel plate printing departmentis administratively a separate department of the Employer's opera-tions.However, it discloses no special community of interest of theemployees in the department which warrants their establishment asa separatedepartmental unit.The difference in skill between thehighly trained pressmen and the relatively untrainedremaining em-ployees in the department is substantial.Moreover, the unskilledemployees in the department perform operationsthe same as, orsimilarto, those performed in other departments of the Employer'sbusiness who likewise are unrepresented but are not sought herein.The employees` in the department are not a traditional departmentalgroup which the Board has recognized as appropriate for separaterepresentation.'Accordingly, we find the unit sought by the Peti-tioner inappropriate' and as no separate showing has been madeamong the pressmen here involved, we shall dismiss the petition herein.[The Board dismissed the petition.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.8 Cf.Allis-Chalmers ManufacturingCompany,77 NLRB 719,725;Grand River ChemicalDivision of Deere & Company,111 NLRB 770, 773.SeeMilprint,Inc.,90 NLRB08;Southwest Tablet Manufacturing Company,93 NLRB278.Cf. Southerland Paper Co.,112 NLRB 622;McKay Press,113 NLRB 683.Dixie Coca Cola Bottling Company,IncorporatedandTruckDrivers and Helpers Local No. 549 International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO, Petitioner.Case No. 5-RC-1907.July 95,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Sidney Smith, hear-116 NLRB No. 38.